Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-15 are currently pending.
2.	Claims 9 and 15 are currently amended.
3.	The objections to the specification are overcome.
4.	The 112(b) rejection to Claims 9 and 15 have been overcome.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu (US 20160116294 A1) in view of Cullinane (US 20140156134 A1).
14.	Regarding Claim 1, Raghu teaches a method for determining localization of a vehicle on a road, the method comprising (Raghu: [0003] "In illustrative embodiments, an in-vehicle position resolution system [determine localization of vehicle] uses lane markings to determine whether a vehicle driving on a roadway has continued driving on a main portion of the roadway or has exited onto an exit lane diverging from the main roadway."): 
Receiving… data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Raghu: [0053] "For example, the position resolution system 200 may recognize the exit sign 132 and determine that an arrow 133 on the exit sign 132 is pointing towards the right, and thereby conclude that the exit 104 [with respect to exit from road] is on the right side of the roadway 101 [data with respect to one road with at least one lane]."); 
Obtaining localization data indicating that the vehicle is localized on the at least one road (Raghu: [0020] and [0031] "The position resolution systems 200 determine whether the vehicles 110, 120 have stayed on the main portion 102 of the roadway 101 [localization data localized on the road], or have exited onto the exit lane 103."  Also, "In one respect, the position resolution system 200 may provide more accurate and timely detections of when vehicles merge onto exit lanes than other technologies, such as in-vehicle navigation systems.");
Obtaining positioning data indicating a position of the vehicle on the at least one road (Raghu: [0070] "The illustrative methodology begins with operation 602, in which a navigation system monitors the location of a vehicle on its route [obtain positioning data]. In operation 604, the navigation system determines whether the vehicle is approaching an exit. If not, the navigation system returns to operation 602 and continues monitoring. If the vehicle is approaching an exit, the navigation system notifies the position resolution system, which proceeds to operation 606 [indicating position on a road].");
Identifying, from… the positioning data, an upcoming exit from the at least one road (Raghu: [0062] "The exit sign recognition module 218 may transmit its detection of exit signs to the position decision module 214. The position decision module 214 may form a decision on whether the vehicle 110 is on the main portion 102 of the roadway 101 or is on the exit lane 103. Using FIG. 1A as an example, the position decision module 214 may obtain information regarding which side of the roadway 101 the exit 104 is on. Such information may come from the navigation system 202 [from positioning data], or from the exit sign recognition module 218 based on detection and classification of the directional arrow 133. Based on this information, along with the position decision module 214 indicating that the exit sign 132 is on the right side of the vehicle 110 [identifying upcoming exit on the road], the position decision module 214 may decide that the vehicle 110 is on the main portion 102 of the roadway 101, rather than on the exit lane 103."); 
Determining, based on the localization data, the map data and the identified exit, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required (Raghu: [0067] "FIG. 4A, in contrast, shows a frame of image data 401 in which a predetermined pattern of lane markings 420, in the form of V-shaped lane markings, appear to the left of the vehicle [based on localization data]. The position resolution system 200 determines that the vehicle has merged onto the exit lane 403 [exit identified, leaving the lane is required]." Note a skilled practitioner would recognize that if it determined that have vehicle has merged onto an exit lane, then leaving a lane in required because the vehicle is no longer traveling on the main lane. The determination of the vehicle localized on the main roadway and identifying an exit lane using lane markings in Raghu is equivalent to the determination that leaving a lane is required for the vehicle to exit at the identified exit. Leaving a lane would be required to exit when Raghu determines the vehicle is localized on the main roadway.);
Receiving sensor data from a sensor system of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206 [sensor system], such as cameras, that obtain image data [receive sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings on the roadway 101 in front of and peripheral to the vehicle 110, as well as road signage in front of and peripheral to the vehicle 110."):
 And on condition that the sensor data indicate that leaving of a lane by the vehicle can be excluded, determining that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note a skilled practitioner would recognize that determining the vehicle that is still localized on the main road would also mean leaving the main lane is excluded.  The determination of the vehicle on the main roadway in Raghu is equivalent to determining the vehicle is still localized on the road and the vehicle leaving a lane can be excluded. Leaving a lane can be excluded because the vehicle is localized on the main roadway and not the exit lane.). 
	Raghu fails to explicitly teach identifying from the map data… an upcoming exit from the at least one road.
	However, in the same field of endeavor, Cullinane teaches receiving map data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Cullinane: [0048] "For example, returning to FIG. 1, data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information.");
Identifying from the map data… an upcoming exit from the at least one road (Cullinane: [0050] "Map information includes data indicating the location and orientation of the various features of highway 400. For example, map information 500 includes northbound lane data 510-512 identifying northbound lanes 410-412 as well as southbound lane data 520-522 identifying southbound lanes 420-22. Map information 500 also includes broken lane line data 530-33 and solid lane lines 540-43 representing broken lane lines 430-33 and solid lane lines 440-43. Shoulders 450-51 are also represented by shoulder data 550-551. Barriers 460-61 are represented by barrier data 560-61, and median 470 is represented by median data 570." Note that a skilled practitioner would be able to recognize that an exit is upcoming with lane line, shoulder, and barrier information.).
Raghu and Cullinane are considered to be analogous to the claim invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghu to incorporate the teachings of Cullinane to include map data for vehicle control and navigation because it provides the benefit of another source of data, which can be used to increase the accuracy of the data the vehicle receives to make decisions. 
15.	Regarding Claim 2, Raghu and Cullinane remains as applied above in Claim 1, and further, Raghu teaches on condition that the sensor data indicate that leaving of a lane by the vehicle cannot be excluded, determining that it cannot be ensured that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note that a skilled practitioner would recognize that, if a lane change into an exit lane is determined, it is obvious that it cannot be ensured the vehicle is still localized on the road, because it is determined to be localized in the exit lane.).  
16.	Regarding Claim 3, Raghu and Cullinane remains as applied above in Claim 1, and further, Raghu teaches the sensor data identify lane markings in a surrounding environment of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206, such as cameras, that obtain image data [sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings [identify lane markings] on the roadway 101 in front of and peripheral to the vehicle 110 [in surrounding environment], as well as road signage in front of and peripheral to the vehicle 110.").  
17.	Regarding Claim 4, Raghu and Cullinane remains as applied above in Claim 1, and further, Raghu teaches the received… data identify a geometry of the one or more lanes, the method further comprising (Raghu: [0021] "However, in FIG. 1A, the position resolution system 200 has identified a predetermined pattern of lane markings 130 consisting of a first solid lined lane marking 130a and a second, divergent solid lined lane marking 130b. Such patterns may generally be referred to as “V-shaped lane markings,” owing to the generally V-shaped configuration of the first and second solid lined lane markings 130a, 130b. V-shaped lane markings [data to identify geometry of lanes] typically occur when an exit lane is diverging from a main portion of a roadway."): 
Comparing the received sensor data with the received… data, wherein identification of an inconsistency between the received sensor data and the geometry of the one or more lanes is an indication that leaving of a lane by the vehicle cannot be excluded (Raghu: [0023] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 [received data] and that the predetermined pattern of lane markings 130 [received sensor data] is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101. In contrast, in the case of the vehicle 120, the position resolution system 200 factors that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the left side of the vehicle 120, and concludes that the vehicle 120 has exited onto the exit lane 103 [indication of leaving a lane]."). 
Raghu fails to explicitly teach the received map data.
However, in the same field of endeavor, Cullinane teaches identify a geometry of the one or more lanes, the method further comprising: comparing the received sensor data with the received map data, wherein identification of an inconsistency between the received sensor data and the geometry of the one or more lanes is an indication that leaving of a lane by the vehicle cannot be excluded (Cullinane: [0064] "The vehicle's location may be received or determined from data generated by geographic position component 144 and/or acceleration device 142. This location may be combined with data from the various sensors of the detection system 154 as well as map information 136. For example, computer 110 may assess whether the vehicle's actual location agrees with the vehicle's location relative to the detailed map information [compare received sensor data with map data]... whether the vehicle is on a straight roadway (as opposed to driving around a curve, down or up a hill, etc.) [identify geometry of lane]...").
Raghu and Cullinane are considered to be analogous to the claim invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghu to incorporate the teachings of Cullinane to include map data for vehicle control and navigation because it provides the benefit of another source of data, which can be used to increase the accuracy of the data the vehicle receives to make decisions. 
18.	Regarding Claim 5, Raghu and Cullinane remains as applied above in Claim 3, and further, Raghu teaches the received sensor data indicating crossing of a lane marking by the vehicle is an indication that leaving of a lane by the vehicle cannot be excluded (Raghu: [0023] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 [received sensor data] is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101. In contrast, in the case of the vehicle 120, the position resolution system 200 factors that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the left side of the vehicle 120, and concludes that the vehicle 120 has exited onto the exit lane 103 [indicate crossing a lane marking].").  
19.	Regarding Claim 6, Raghu and Cullinane remains as applied above in Claim 1, and further, Raghu teaches identifying a side of the at least one road on which the exit is located, wherein determining, based on the localization data and the map data, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required comprises (Raghu: [0053] and [0067] "For example, the position resolution system 200 may recognize the exit sign 132 and determine that an arrow 133 on the exit sign 132 is pointing towards the right, and thereby conclude that the exit 104 is on the right side of the roadway 101 [identifying side of road exit is located]."  Also, "FIG. 4A, in contrast, shows a frame of image data 401 in which a predetermined pattern of lane markings 420, in the form of V-shaped lane markings [based on data], appear to the left of the vehicle [based on localization data]. The position resolution system 200 determines that the vehicle has merged onto the exit lane 403 [exit identified, leaving the lane is required]."): 
Determining, based on the localization data and the map data, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required in a direction towards the side of the at least one road on which the identified exit is located, the method further comprising: on condition that the sensor data indicate that leaving of a lane by the vehicle in a direction towards the side of the at least one road on which the identified exit is located can be excluded, determining that the vehicle is still localized on the at least one road (Raghu: [0051] "The position decision module 214 forms a decision on whether the vehicle 110 is on the main portion 102 of the roadway 101 or is on the exit lane 103. To do so, the position decision module 214 may factor information received from the navigation system 202 regarding which side of the roadway 101 the exit 104 will appear. Using FIG. 1A as an example, the navigation system 202 may communicate to the position decision module 214 that the exit 104 is on the right side of the roadway 101. Based on this information, the position decision module 214 decides that the vehicle 110 is on the main portion 102 of the roadway 101 [determining vehicle is still localized on the road], rather than on the exit lane 103 [leaving lane is required in direction towards side of exit].").  
20.	Regarding Claim 7, Raghu and Cullinane remains as applied above in Claim 1, and further, Raghu teaches the map data further identify a type of the at least one road (Raghu: [0036] "The autonomous driving system may be programmed with different profiles suitable for different respective driving conditions, including highway profiles, exit lane profiles, and others [type of road]."  Also, "The predetermined pattern detector 212 transmits its detections of V- or Y-shaped lane markings to the position decision module 214. The position decision module 214 forms a decision on whether the vehicle 110 is on the main portion 102 [type of road] of the roadway 101 or is on the exit lane 103 [type of road].").
21.	Regarding Claim 8, Raghu and Cullinane remains as applied above in Claim 7, and further, Raghu teaches at least one function of an automated driving system of the vehicle is restricted in relation to a type of road on which the vehicle is localized, and wherein the at least one road on which the vehicle is localized is of a type which allows the at least one function to be active (Raghu: [0034] and [0035] "A vehicle may have an autonomous driving function that is safe when used on a main portion of a roadway [automated driving active], but unsafe when used on an exit lane."  Also, "Thus, it may be beneficial for the vehicle to recognize that it has merged onto the exit lane so it can issue a warning to the driver, disengage the autonomous driving mode [automated driving restricted in relation to type of road], and safely return control of the vehicle to the driver."), 
Further comprising: on condition it is determined that the vehicle is still localized on the at least one road, allowing the at least one function to be active (Raghu: [0036] "Likewise, for vehicles that remain on a main portion of a roadway, the autonomous driving system of the vehicle may perform better with accurate and timely detection [automated driving function remains active] of exit lanes in a proximity of the vehicle. Such information can be used to better predict on-road events, such as whether neighboring vehicles are likely to exit the roadway.").  
22.	Regarding Claim 9, Raghu and Cullinane remains as applied above in Claim 2, and further, Cullinane teaches on condition it is determined that it cannot be ensured that the vehicle is still localized on the at least one road, deactivating at least one function (Cullinane: [0005] and [0023] "The assessments may include, for example... whether the vehicle's actual location agrees with the vehicle's location relative to the detailed map information, whether data received from the sensors of the detection system agrees with the corresponding detailed map information [cannot be ensured vehicle is localized on road]..."  Also, "The computer may then respond by accessing protocol data and using it to assess status of the vehicle's current environment, the vehicle's likely future environment, the vehicle, and the driver. The computer may then determine if these assessments have identified any conditions that the system uses to prevent vehicle from being placed into an autonomous driving mode [deactivating function] (hereafter, "preventive conditions").").  
23.	Regarding Claim 10, Raghu and Cullinane remains as applied above in Claim 1, and further, Cullinane teaches the localization data are based on a comparison of historical positioning data with the map data (Cullinane: [0051] "For example, the vehicle may determine that another object, such as a vehicle, is expected to turn based on real-time data (e.g., using its sensors to determine the current GPS position of another vehicle and whether a turn signal is blinking) and other data (e.g., comparing the GPS position [positioning data] with previously-stored lane-specific map data [historical map data] to determine whether the other vehicle is within a turn lane) [comparison of historical positioning data with map data].").
24.	Regarding Claim 11, Raghu teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by at least one processor of a system, the one or more programs comprising instructions for causing the system to perform the method for determining localization of a vehicle on a road, the method comprising (Raghu: [Claim 4] "An in-vehicle system for determining whether a vehicle has moved off of a main roadway and into an exit lane, the system comprising...a processor and a non-transitory data storage on which is stored computer code [programs] which, when executed on the processor, causes the in-vehicle system to: identify predetermined patterns among the lane markings on the roadway; and determine whether the vehicle has moved into the exit lane based on an identification of one of the predetermined patterns [determine localization of vehicle on road]."):
Receiving… data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road  (Raghu: [0053] "For example, the position resolution system 200 may recognize the exit sign 132 and determine that an arrow 133 on the exit sign 132 is pointing towards the right, and thereby conclude that the exit 104 [with respect to exit from road] is on the right side of the roadway 101 [data with respect to one road with at least one lane]."); 
Obtaining localization data indicating that the vehicle is localized on the at least one road (Raghu: [0020] and [0031] "The position resolution systems 200 determine whether the vehicles 110, 120 have stayed on the main portion 102 of the roadway 101 [localization data localized on the road], or have exited onto the exit lane 103."  Also, "In one respect, the position resolution system 200 may provide more accurate and timely detections of when vehicles merge onto exit lanes than other technologies, such as in-vehicle navigation systems.");
Obtaining positioning data indicating a position of the vehicle on the at least one road (Raghu: [0070] "The illustrative methodology begins with operation 602, in which a navigation system monitors the location of a vehicle on its route [obtain positioning data]. In operation 604, the navigation system determines whether the vehicle is approaching an exit. If not, the navigation system returns to operation 602 and continues monitoring. If the vehicle is approaching an exit, the navigation system notifies the position resolution system, which proceeds to operation 606 [indicating position on a road].");
Identifying, from… the positioning data, an upcoming exit from the at least one road (Raghu: [0062] "The exit sign recognition module 218 may transmit its detection of exit signs to the position decision module 214. The position decision module 214 may form a decision on whether the vehicle 110 is on the main portion 102 of the roadway 101 or is on the exit lane 103. Using FIG. 1A as an example, the position decision module 214 may obtain information regarding which side of the roadway 101 the exit 104 is on. Such information may come from the navigation system 202 [from positioning data], or from the exit sign recognition module 218 based on detection and classification of the directional arrow 133. Based on this information, along with the position decision module 214 indicating that the exit sign 132 is on the right side of the vehicle 110 [identifying upcoming exit on the road], the position decision module 214 may decide that the vehicle 110 is on the main portion 102 of the roadway 101, rather than on the exit lane 103."); 
Determining, based on the localization data, the map data and the identified exit, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required (Raghu: [0067] "FIG. 4A, in contrast, shows a frame of image data 401 in which a predetermined pattern of lane markings 420, in the form of V-shaped lane markings, appear to the left of the vehicle [based on localization data]. The position resolution system 200 determines that the vehicle has merged onto the exit lane 403 [exit identified, leaving the lane is required]." Note a skilled practitioner would recognize that if it determined that have vehicle has merged onto an exit lane, then leaving a lane in required because the vehicle is no longer traveling on the main lane.  The determination of the vehicle localized on the main roadway and identifying an exit lane using lane markings in Raghu is equivalent to the determination that leaving a lane is required for the vehicle to exit at the identified exit. Leaving a lane would be required to exit when Raghu determines the vehicle is localized on the main roadway.); 
Receiving sensor data from a sensor system of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206 [sensor system], such as cameras, that obtain image data [receive sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings on the roadway 101 in front of and peripheral to the vehicle 110, as well as road signage in front of and peripheral to the vehicle 110.");
And on condition that the sensor data indicate that leaving of a lane by the vehicle can be excluded, determining that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note a skilled practitioner would recognize that determining the vehicle that is still localized on the main road would also mean leaving the main lane is excluded.  The determination of the vehicle on the main roadway in Raghu is equivalent to determining the vehicle is still localized on the road and the vehicle leaving a lane can be excluded. Leaving a lane can be excluded because the vehicle is localized on the main roadway and not the exit lane.). 
	Raghu fails to explicitly teach identifying from the map data… an upcoming exit from the at least one road.
	However, in the same field of endeavor, Cullinane teaches receiving map data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Cullinane: [0048] "For example, returning to FIG. 1, data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information.");
Identifying from the map data… an upcoming exit from the at least one road (Cullinane: [0050] "Map information includes data indicating the location and orientation of the various features of highway 400. For example, map information 500 includes northbound lane data 510-512 identifying northbound lanes 410-412 as well as southbound lane data 520-522 identifying southbound lanes 420-22. Map information 500 also includes broken lane line data 530-33 and solid lane lines 540-43 representing broken lane lines 430-33 and solid lane lines 440-43. Shoulders 450-51 are also represented by shoulder data 550-551. Barriers 460-61 are represented by barrier data 560-61, and median 470 is represented by median data 570." Note that a skilled practitioner would be able to recognize that an exit is upcoming with lane line, shoulder, and barrier information.).
Raghu and Cullinane are considered to be analogous to the claim invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghu to incorporate the teachings of Cullinane to include map data for vehicle control and navigation because it provides the benefit of another source of data, which can be used to increase the accuracy of the data the vehicle receives to make decisions. 
25.	Regarding Claim 12, Raghu teaches a system for determining localization of a vehicle on a road, the system comprising: at least one processor; at least one memory; wherein the at least one processor is configured to execute instructions stored in the memory causing the system to perform a method comprising (Raghu: [Claim 4] "An in-vehicle system for determining whether a vehicle has moved off of a main roadway and into an exit lane, the system comprising...a processor and a non-transitory data storage on which is stored computer code [programs] which, when executed on the processor, causes the in-vehicle system to: identify predetermined patterns among the lane markings on the roadway; and determine whether the vehicle has moved into the exit lane based on an identification of one of the predetermined patterns [determine localization of vehicle on road]."):
Receiving… data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Raghu: [0053] "For example, the position resolution system 200 may recognize the exit sign 132 and determine that an arrow 133 on the exit sign 132 is pointing towards the right, and thereby conclude that the exit 104 [with respect to exit from road] is on the right side of the roadway 101 [data with respect to one road with at least one lane].");
Obtaining localization data indicating that the vehicle is localized on the at least one road (Raghu: [0020] and [0031] "The position resolution systems 200 determine whether the vehicles 110, 120 have stayed on the main portion 102 of the roadway 101 [localization data localized on the road], or have exited onto the exit lane 103."  Also, "In one respect, the position resolution system 200 may provide more accurate and timely detections of when vehicles merge onto exit lanes than other technologies, such as in-vehicle navigation systems."); 24P41905056US00
Obtaining positioning data indicating a position of the vehicle on the at least one road (Raghu: [0070] "The illustrative methodology begins with operation 602, in which a navigation system monitors the location of a vehicle on its route [obtain positioning data]. In operation 604, the navigation system determines whether the vehicle is approaching an exit. If not, the navigation system returns to operation 602 and continues monitoring. If the vehicle is approaching an exit, the navigation system notifies the position resolution system, which proceeds to operation 606 [indicating position on a road].");
Identifying, from… the positioning data, an upcoming exit from the at least one road (Raghu: [0062] "The exit sign recognition module 218 may transmit its detection of exit signs to the position decision module 214. The position decision module 214 may form a decision on whether the vehicle 110 is on the main portion 102 of the roadway 101 or is on the exit lane 103. Using FIG. 1A as an example, the position decision module 214 may obtain information regarding which side of the roadway 101 the exit 104 is on. Such information may come from the navigation system 202 [from positioning data], or from the exit sign recognition module 218 based on detection and classification of the directional arrow 133. Based on this information, along with the position decision module 214 indicating that the exit sign 132 is on the right side of the vehicle 110 [identifying upcoming exit on the road], the position decision module 214 may decide that the vehicle 110 is on the main portion 102 of the roadway 101, rather than on the exit lane 103."); 
Determining, based on the localization data, the map data and the identified exit, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required (Raghu: [0067] "FIG. 4A, in contrast, shows a frame of image data 401 in which a predetermined pattern of lane markings 420, in the form of V-shaped lane markings, appear to the left of the vehicle [based on localization data]. The position resolution system 200 determines that the vehicle has merged onto the exit lane 403 [exit identified, leaving the lane is required]." Note a skilled practitioner would recognize that if it determined that have vehicle has merged onto an exit lane, then leaving a lane in required because the vehicle is no longer traveling on the main lane. The determination of the vehicle localized on the main roadway and identifying an exit lane using lane markings in Raghu is equivalent to the determination that leaving a lane is required for the vehicle to exit at the identified exit. Leaving a lane would be required to exit when Raghu determines the vehicle is localized on the main roadway.);
Receiving sensor data from a sensor system of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206 [sensor system], such as cameras, that obtain image data [receive sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings on the roadway 101 in front of and peripheral to the vehicle 110, as well as road signage in front of and peripheral to the vehicle 110.");
And on condition that the sensor data indicate that leaving of a lane by the vehicle can be excluded, determining that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note a skilled practitioner would recognize that determining the vehicle that is still localized on the main road would also mean leaving the main lane is excluded. The determination of the vehicle on the main roadway in Raghu is equivalent to determining the vehicle is still localized on the road and the vehicle leaving a lane can be excluded. Leaving a lane can be excluded because the vehicle is localized on the main roadway and not the exit lane.).
	Raghu fails to explicitly teach identifying from the map data… an upcoming exit from the at least one road.
	However, in the same field of endeavor, Cullinane teaches receiving map data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Cullinane: [0048] "For example, returning to FIG. 1, data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information.");
Identifying from the map data… an upcoming exit from the at least one road (Cullinane: [0050] "Map information includes data indicating the location and orientation of the various features of highway 400. For example, map information 500 includes northbound lane data 510-512 identifying northbound lanes 410-412 as well as southbound lane data 520-522 identifying southbound lanes 420-22. Map information 500 also includes broken lane line data 530-33 and solid lane lines 540-43 representing broken lane lines 430-33 and solid lane lines 440-43. Shoulders 450-51 are also represented by shoulder data 550-551. Barriers 460-61 are represented by barrier data 560-61, and median 470 is represented by median data 570." Note that a skilled practitioner would be able to recognize that an exit is upcoming with lane line, shoulder, and barrier information.).
Raghu and Cullinane are considered to be analogous to the claim invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghu to incorporate the teachings of Cullinane to include map data for vehicle control and navigation because it provides the benefit of another source of data, which can be used to increase the accuracy of the data the vehicle receives to make decisions. 
26.	Regarding Claim 13, Raghu and Cullinane remains as applied above in Claim 12, and further, Raghu teaches the at least one processor is further configured to execute further instructions stored in the memory causing the system to perform the method further comprising: on condition that the sensor data indicate that leaving of a lane by the vehicle cannot be excluded, determining that it cannot be ensured that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note that a skilled practitioner would recognize that, if a lane change into an exit lane is determined, it is obvious that it cannot be ensured the vehicle is still localized on the road, because it is determined to be localized in the exit lane.).    
27.	Regarding Claim 14, Raghu and Cullinane remains as applied above in Claim 12, and further, Raghu teaches the sensor data identify lane markings in a surrounding environment of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206, such as cameras, that obtain image data [sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings [identify lane markings] on the roadway 101 in front of and peripheral to the vehicle 110 [in surrounding environment], as well as road signage in front of and peripheral to the vehicle 110.").  
28.	Regarding Claim 15, Raghu teaches a vehicle comprising a system for determining localization of a vehicle on a road, the system comprising (Raghu: [0003] "In illustrative embodiments, an in-vehicle position resolution system [determine localization of vehicle] uses lane markings to determine whether a vehicle driving on a roadway has continued driving on a main portion of the roadway or has exited onto an exit lane diverging from the main roadway."): 
At least one processor; at least one memory; wherein the at least one processor is configured to execute instructions stored in the memory causing the system to perform a method comprising (Raghu: [Claim 4] "An in-vehicle system for determining whether a vehicle has moved off of a main roadway and into an exit lane, the system comprising...a processor and a non-transitory data storage on which is stored computer code [programs] which, when executed on the processor, causes the in-vehicle system to: identify predetermined patterns among the lane markings on the roadway; and determine whether the vehicle has moved into the exit lane based on an identification of one of the predetermined patterns [determine localization of vehicle on road]."):
Receiving… data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Raghu: [0053] "For example, the position resolution system 200 may recognize the exit sign 132 and determine that an arrow 133 on the exit sign 132 is pointing towards the right, and thereby conclude that the exit 104 [with respect to exit from road] is on the right side of the roadway 101 [data with respect to one road with at least one lane].");
Obtaining localization data indicating that the vehicle is localized on the at least one road (Raghu: [0020] and [0031] "The position resolution systems 200 determine whether the vehicles 110, 120 have stayed on the main portion 102 of the roadway 101 [localization data localized on the road], or have exited onto the exit lane 103."  Also, "In one respect, the position resolution system 200 may provide more accurate and timely detections of when vehicles merge onto exit lanes than other technologies, such as in-vehicle navigation systems."); 25P41905056US00
Obtaining positioning data indicating a position of the vehicle on the at least one road (Raghu: [0070] "The illustrative methodology begins with operation 602, in which a navigation system monitors the location of a vehicle on its route [obtain positioning data]. In operation 604, the navigation system determines whether the vehicle is approaching an exit. If not, the navigation system returns to operation 602 and continues monitoring. If the vehicle is approaching an exit, the navigation system notifies the position resolution system, which proceeds to operation 606 [indicating position on a road].");
Identifying, from… the positioning data, an upcoming exit from the at least one road (Raghu: [0062] "The exit sign recognition module 218 may transmit its detection of exit signs to the position decision module 214. The position decision module 214 may form a decision on whether the vehicle 110 is on the main portion 102 of the roadway 101 or is on the exit lane 103. Using FIG. 1A as an example, the position decision module 214 may obtain information regarding which side of the roadway 101 the exit 104 is on. Such information may come from the navigation system 202 [from positioning data], or from the exit sign recognition module 218 based on detection and classification of the directional arrow 133. Based on this information, along with the position decision module 214 indicating that the exit sign 132 is on the right side of the vehicle 110 [identifying upcoming exit on the road], the position decision module 214 may decide that the vehicle 110 is on the main portion 102 of the roadway 101, rather than on the exit lane 103.");
Determining, based on the localization data, the map data and the identified exit, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required (Raghu: [0067] "FIG. 4A, in contrast, shows a frame of image data 401 in which a predetermined pattern of lane markings 420, in the form of V-shaped lane markings, appear to the left of the vehicle [based on localization data]. The position resolution system 200 determines that the vehicle has merged onto the exit lane 403 [exit identified, leaving the lane is required]." Note a skilled practitioner would recognize that if it determined that have vehicle has merged onto an exit lane, then leaving a lane in required because the vehicle is no longer traveling on the main lane. The determination of the vehicle localized on the main roadway and identifying an exit lane using lane markings in Raghu is equivalent to the determination that leaving a lane is required for the vehicle to exit at the identified exit. Leaving a lane would be required to exit when Raghu determines the vehicle is localized on the main roadway.);
Receiving sensor data from a sensor system of the vehicle (Raghu: [0019] "The position resolution systems 200 include detectors 206 [sensor system], such as cameras, that obtain image data [receive sensor data] of their respective fields of view. In particular, the detectors 206 may capture image data that include lane markings on the roadway 101 in front of and peripheral to the vehicle 110, as well as road signage in front of and peripheral to the vehicle 110."): 
And on condition that the sensor data indicate that leaving of a lane by the vehicle can be excluded, determining that the vehicle is still localized on the at least one road (Raghu: [0023] and [0065] "In the case of the vehicle 110, the position resolution system 200 may factor that the exit 104 is on the right side of the roadway 101 and that the predetermined pattern of lane markings 130 is on the right side of the vehicle 110, and conclude that the vehicle 110 has remained on the main portion 102 of the roadway 101 [determine vehicle is still localized on the road]."  Also, "FIG. 3A shows a frame of image data 300 captured by the detector 206 at a location on a roadway 301 having a main portion 302 and an exit lane 303 associated with an exit 304...As a result, the position resolution system 200 determines that the vehicle is on the main portion 302 of the roadway 301." Note a skilled practitioner would recognize that determining the vehicle that is still localized on the main road would also mean leaving the main lane is excluded. The determination of the vehicle on the main roadway in Raghu is equivalent to determining the vehicle is still localized on the road and the vehicle leaving a lane can be excluded. Leaving a lane can be excluded because the vehicle is localized on the main roadway and not the exit lane.). 
	Raghu fails to explicitly teach identifying from the map data… an upcoming exit from the at least one road.
	However, in the same field of endeavor, Cullinane teaches receiving map data with respect to at least one road, one or more lanes of the at least one road, and one or more exits from the at least one road (Cullinane: [0048] "For example, returning to FIG. 1, data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information.");
Identifying from the map data… an upcoming exit from the at least one road (Cullinane: [0050] "Map information includes data indicating the location and orientation of the various features of highway 400. For example, map information 500 includes northbound lane data 510-512 identifying northbound lanes 410-412 as well as southbound lane data 520-522 identifying southbound lanes 420-22. Map information 500 also includes broken lane line data 530-33 and solid lane lines 540-43 representing broken lane lines 430-33 and solid lane lines 440-43. Shoulders 450-51 are also represented by shoulder data 550-551. Barriers 460-61 are represented by barrier data 560-61, and median 470 is represented by median data 570." Note that a skilled practitioner would be able to recognize that an exit is upcoming with lane line, shoulder, and barrier information.).
Raghu and Cullinane are considered to be analogous to the claim invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghu to incorporate the teachings of Cullinane to include map data for vehicle control and navigation because it provides the benefit of another source of data, which can be used to increase the accuracy of the data the vehicle receives to make decisions. 

Response to Arguments
33.	Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
34.	First the applicant has alleged “Raghu in view Cullinane does not disclose or suggest all recitations of Claim 1” and further alleged that “Raghu fails to disclose, teach or suggest determining, based on the localization data, the map data and the identified exit, that for the vehicle to exit the at least one road at the identified exit, leaving of a lane by the vehicle is required; and on condition that the sensor data indicate that leaving of a lane by the vehicle can be excluded, determining that the vehicle is still localized on the at least one road.”  The examiner respectfully disagrees.
Raghu teaches the determination if the vehicle is still localized on the road by determining an upcoming exit from position data.  From the data, Raghu is able to determine that leaving a lane in the main road is required for the vehicle to exit.  The claim language of the application can be broadly interpreted where identifying that leaving a lane is required is equivalent to localizing a vehicle on a main roadway and identifying an exit. The claim language does not claim that the sensor data indicates any lane departure, and therefore Raghu teaches the claim limitations for teaching the localization of the vehicle on an exit lane verses a main roadway.
The position decision module of Raghu decides that the vehicle is on the main portion of the roadway and not on an exit lane using the navigation/position information as described in [0051]. Also, note that the vehicle is able to determine that the vehicle is on the main roadway and not on an exit lane, and therefore, leaving a lane would be required in order to exit. This is because a vehicle would be unable to exit from the main roadway when there is an exit lane.  Therefore, the localization data of Raghu determines the identified exit, and is able to conclude the road the vehicle is on. The determination of the vehicle localized on the main roadway and identifying an exit lane using lane markings in [0051] and [0070]-[0071] of Raghu is equivalent to the determination that leaving a lane is required for the vehicle to exit at the identified exit. Leaving a lane would be required to exit when Raghu determines the vehicle is localized on the main roadway because a lane departure from the main roadway to an exit lane would be needed. Additionally, the determination of the vehicle on the main roadway in [0051] of Raghu is equivalent to determining the vehicle is still localized on the road and the vehicle leaving a lane can be excluded. Leaving a lane can be excluded because the vehicle is localized on the main roadway and not the exit lane.  
Cullinane uses the determination of an upcoming exit from the map data. In Cullinane, the map data includes road markings that identify the shape of the roadways and lane lines. Therefore, in combination with Raghu, map data is able to be used to determine an identified exit and also determine if leaving a lane is required for the vehicle to exit. This is because Raghu can also use lane marking to determine what lane the vehicle is in (main roadway vs. exit lane) as further described in [0021]-[0023] of Raghu. It would have been obvious to combine the reference to use map data to determine an identified exit and also determine if leaving a lane is required because it provides the benefit of increases the accuracy of the vehicle localization by using multiple sources of data.
Additionally, Raghu teaches the determinization that the vehicle is still localized on the road by receiving sensor data. Note that if the vehicle is determined to be localized on the main road, then leaving a lane is excluded. This is because if it is determined that the vehicle is still localized on the main road, then the vehicle would not have changed lanes to move to an exit lane. Raghu uses the lane marking from the sensor data to localize the vehicle on the main road or the exit lane as explained in [0023]. The localization of the vehicle on the main road ensures the vehicle has not left a lane and ensures the vehicle has not moved onto an exit lane.
35.	Second, the applicant has alleged “Raghu is entirely silent about any lane changes by the vehicle 110 or 120 as well as ensuring that if the vehicle has not left a lane, it can be determined that the vehicle is localized on the road and has not accidentally ended up on an exit road” and “nowhere in Raghu, it is disclosed that the position resolution system is concerned with the localization of the vehicle on the road lanes and determines changing of a lane by the vehicle and based on such determination ensures the localization of the vehicle on the road.” The examiner respectfully disagrees.
Raghu is not silent about lane changes because, as explained in [0030], the position resolution system determines if the vehicle has stayed on the main lane or merged onto an exit lane. Therefore, if the system determines the vehicle has merged onto an exit lane, it has determined that the vehicle has changed lanes. Additionally, Claim 1 of Raghu teaches that the determination of whether the vehicle has moved off the main roadway into an exit lane. Raghu is not silent about lane changes for the vehicle because the position resolution system determines lane changes from the main roadway to an exit lane.  Because Raghu’s position resolution system determines lane changes from the main roadway to an exit lane, it determines the vehicle localization in the road lanes.
35.	Raghu (US 20160116294 A1) in view of Cullinane (US 20140156134 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
36.	Claims 1-15 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
44.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Naserian (US 20190031205 A1)

Conclusion
45.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663